       Case 1:18-cv-01463-DAD-SAB Document 41 Filed 09/09/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8    AUDREE CHATMAN,                                  )   Case No.: 1:18-cv-01463-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANT’S THIRD
10            v.                                          MOTION TO MODIFY THE DISCOVERY AND
                                                      )   SCHEDULING ORDER
11                                                    )
     H. VERA,
                                                      )   (ECF No. 40)
12                    Defendant.                      )
                                                      )
13                                                    )
                                                      )
14                                                    )
15
16            Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18            Currently before the Court is Defendant’s third motion to modify the discovery and scheduling
19   order, filed September 8, 2020.
20            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is
21   extended to November 9, 2020, and the dispositive motion deadline is extended to January 25, 2021.
22   All other provisions of the Court’s May 28, 2019 discovery and scheduling order remain in effect.
23
24   IT IS SO ORDERED.
25
     Dated:        September 9, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
